 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     BRADLEY SCOTT RITCHIE, et al.,
11                                                         Case No.: 2:19-cv-01480-JCM-NJK
               Plaintiff(s),
12                                                                         Order
     v.
13                                                                    [Docket No. 18]
     CLARK COUNTY SCHOOL DISTRICT, et
14   al.,
15             Defendant(s).
16         Pending before the Court is Defendants’ motion to stay discovery pending resolution of
17 their motion to dismiss. Docket No. 18; see also Docket No. 7 (motion to dismiss). A response
18 in limited opposition was filed. Docket No. 22.
19         The Court is unclear as to Plaintiffs’ position. The governing standard provides that staying
20 discovery is appropriate when, inter alia, “the potentially dispositive motion can be decided
21 without discovery.” Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). On the
22 other hand, Plaintiffs’ limited opposition does not oppose entry of a stay of discovery so long as
23 they are allowed to “conduct[] discovery to overcome the [m]otion [to dismiss].” Docket No. 22
24 at 3.1 The governing standard also provides that a stay of discovery is appropriate when it is clear
25 that the dispositive motion will be granted. Kor Media, 294 F.R.D. at 581. On the other hand,
26
27         1
            The limited opposition appears to exhibit some confusion as to the roles of the judges in
   this courthouse. The undersigned magistrate judge will be deciding the motion to stay discovery,
28 but the assigned district judge will be deciding the motion to dismiss.

                                                     1
 1 Plaintiffs’ limited opposition does not oppose entry of a stay of discovery, unless the Court is
 2 inclined to grant the motion to dismiss. See Docket No. 22 at 3.2
 3         In short, the positions advanced in Plaintiffs’ limited opposition are at odds with the
 4 governing standards. The Court will provide Plaintiffs with an opportunity clarify whether they
 5 believe Defendants have met the standards governing motions to stay discovery. Plaintiffs must
 6 file an amended response by October 31, 2019.
 7         IT IS SO ORDERED.
 8         Dated: October 30, 2019
 9                                                             ______________________________
                                                               Nancy J. Koppe
10                                                             United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           2
             The third element of the standard governing motions to stay discovery is that the
27 underlying motion is potentially dispositive in scope and effect. See Kor Media, 294 F.R.D. at
   581. There appears to be no dispute that the motion to dismiss is potentially dispositive in scope
28 and effect.

                                                   2
